Citation Nr: 1739991	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for lumbar strain with degenerative joint disease (DJD).

2.  Entitlement to an initial rating higher than 10 percent for right lower extremity.

3.  Entitlement to an initial rating higher than 20 percent for left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993 and from July 2006 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the December 2011 rating decision, the RO increased the rating for lumbar strain DJD to a 10 percent, effective June 21, 2011, the date of the Veteran's claim.  Additionally, the RO awarded service connection for radiculopathy of the left lower extremity and assigned a 20 percent rating and radiculopathy of the right lower extremity and assigned a 10 percent rating, both effective June 21, 2011.  The Veteran timely filed a notice of disagreement with the assigned ratings. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his service-connected back disability and radiculopathy of the right and left lower extremities are not accurately depicted in his current disability ratings.

In March 2016, the Veteran was last afforded a VA thoracolumbar spine examination to assess the severity of his back disability and his radiculopathy of the right and left lower extremities.  The March 2016 examination report reflects that the VA nurse practitioner checked a box indicating that the Veteran did not report flare-ups.  However, with regard to the history of the back disability, the nurse practitioner wrote, "Please refer to the prior C&P exam dated 8/19/2011.  Notably, during the August 2011 examination, the Veteran reported back flare-ups that occurred twice per week lasting from 30 minutes to a few hours.  Nevertheless, the March 2016 examiner found that the Veteran's thoracolumbar spine ranges of motion were normal and that pain on examination did not result in functional loss.  Moreover, during the March 2016 examination, the Veteran reported radiating pain down his legs, with numbness and tingling sensations.  However, the nurse practitioner checked the boxed "no" to the question of whether there is radicular pain or any other signs or symptoms due to radiculopathy.  

In the August 2017 appellant's brief, the Veteran's representative pointed out the above deficiencies in the March 2016 examination and, in addition, suggested that the Veteran's thoracolumbar spine ranges of motion recorded during the March 2016 examination were not accurate.  The Veteran's representative requested a remand for new VA examinations to assess the severity of the Veteran's back disability by an orthopedic physician and his radiculopathy of the right and left lower extremities by a neurologist. 

On a separate matter, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

Importantly, the March 2016 VA examination did not include joint testing for pain on passive motion or nonweight-bearing.  

In light of the Veteran's representative's assertions regarding the March 2016 examination report and the fact that Correia changed the parameters for what constitutes an adequate examination, the Board will grant the representative's request for new VA examinations.  A remand is therefore warranted to afford the Veteran new examinations to assess the severity of service-connected back disability and radiculopathy of the right and left lower extremities consistent with Correia conducted by appropriate physicians.



Accordingly, the claims are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since September 2016.  All such available documents should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the severity of his service-connected back disability by an orthopedic physician.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  Schedule the Veteran for a VA examination to evaluate the severity of his service-connected radiculopathy of the right and left lower extremities by a neurologist.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examination should be conducted in accordance with the current disability benefits questionnaire.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

